DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1 and 4-19 are pending.
Claims 13-17 have been amended.
This action is Final.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (hereinafter as Kumar) USPAT 8,943,334, and further in view of Chuang et al. (hereinafter as Chuang) PGPUB 2007/0075690 and Branover et al. (hereinafter as Branover) PGPUB 2008/0276026.
As per claim 13, Kumar teaches at least one computer readable storage medium having stored thereon instructions, which if performed by a machine cause the machine to perform a method comprising: 
causing a first integrated voltage regulator of a plurality of integrated voltage regulators of a processor to provide an operating voltage to a first core of a plurality of cores of the processor [FIG. 1 and claim 1: (a plurality of integrated voltage regulators each to provide independent voltage to at least one of the plurality of cores)]; and 
in response to determining that a temperature of a first region of the processor including the first core exceeds a temperature thermal threshold, adjusting a portion of the operating voltage to the first core [claim 1: (determine whether to update a voltage/frequency of a first core based at least in part on a thermal design power (TDP) margin and a temperature of a portion of the single semiconductor die in which the first core is located)].

Kumar does not explicitly teach at least one of the plurality of integrated voltage regulators is to be statically fused to be disabled at the manufacturer; causing a second integrated voltage regulator to provide at least a portion of the operating voltage to the first core. Kumar describes integrated voltage regulators near cores that each control the power being provided to a core based on the detected temperature (which suggests that there is a temperature threshold at which power should be adjusted), but Kumar does not describe using a second integrated voltage regulator to provide the adjusted power.
Chuang teaches LDO regulators for converting input power and providing power to loads. Chuang is thus similar to Kumar in that they teach regulators for providing power to loads. Chuang further teaches in response to determining that a temperature exceeds a temperature thermal threshold, causing a second integrated voltage regulator to provide at least a portion of the operating voltage to the load [0016, claims 4 and 8: (switching between LDO regulators may be triggered by other parameters such as temperature threshold)].
	The combination of Kumar with Chuang teaches a plurality of integrated voltage regulators that can supply power to a core, and switching between regulators based on the detected temperature of the core.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Chuang’s teachings of switching voltage regulators in Kumar when the temperature of the core exceeds a threshold. One of ordinary skill in the art would have been motivated to switch regulators for supplying power in Kumar because it allows for improvement in the thermal dissipation [Chuang 0003-0004] and because it allows for different voltage settings and frequency to be provided for different voltage regulators, thereby eliminating the need for adjusting settings of a voltage regulator in Kumar and thus saving time.
	Kumar and Chuang do not explicitly teach at least one of the plurality of integrated voltage regulators is to be statically fused to be disabled at the manufacturer.
	Branover teaches a voltage regulator providing power to multiple cores in a computing system. Branover is thus similar to Kumar and Chuang because they teach the supply of power to processor cores. Branover further teaches statically fused to be disabled at the manufacturer [0033]. Branover teaches that during manufacturer testing a processor device, fuses are blown for defective components such as cores.
	Kumar and Chuang shows multiple regulators each providing power to its corresponding cores. The combination of Kumar, Chuang, and Branover therefore yields multiple voltage regulators for providing power to corresponding cores through corresponding fuses, where fuses are blown at the manufacturer to statically disable cores (and thus corresponding voltage regulators) when defects are detected.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Branover’s teachings of blowing fuses to disable defective components such as cores or voltage regulators in Kumar and Chuang. One of ordinary skill in the art would have been motivated to use fuses to statically disable defective cores and corresponding voltage regulators at the manufacturer in Kumar and Chuang because it protects the computing system from an end user running defective components that could damage the processor.

As per claim 14, Kumar, Chuang, and Branover teach the at least one computer readable storage medium of claim 13, wherein the method further comprises, in response to determining that the temperature of the first region exceeds the thermal threshold, accessing a table to identify the second integrated voltage regulator, the table including a plurality of entries each to identify a region of the processor and one or more of the plurality of integrated voltage regulators [Kumar col. 6 lines 26-30: (table associates voltage and frequency each core is to operate at using its regulator)].
As per claim 15, Kumar, Chuang, and Branover teach the at least one computer readable storage medium of claim 13, wherein the method further comprises, in response to determining that the temperature of the first region exceeds the temperature thermal threshold, causing the first integrated voltage regulator to be disabled [Chuang 0016: (any one of the regulators operates until it detects the temperature reaches a certain value, and will disable itself)].
As per claim 16, Kumar, Chuang, and Branover teach the at least one computer readable storage medium of claim 13, wherein the method further comprises, in response to determining that the temperature of the first region exceeds the thermal threshold: sending one or more first gate control signals to a first subset of power gates of the first integrated voltage regulator to cause the first subset of power gates of the first integrated voltage regulator to be disabled [Chuang 0002 and FIG. 1-2: (each regulator has a transistor and corresponding transistor gate for enabling or disabling the regulator) and 0016: (based on temperature, one regulator is disabled)]; and sending one or more second gate control signals to a second subset of power gates of the first integrated voltage regulator to cause the second subset of power gates of the first integrated voltage regulator to be enabled [0016 and FIG. 5-6: (next LDO regulator is enabled when temperature threshold is met; regulator is enabled through the transistor gate within a voltage regulator as seen in FIG. 2)].


Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (hereinafter as Kumar) USPAT 8,943,334 in view of Chuang et al. (hereinafter as Chuang) PGPUB 2007/0075690 and Branover et al. (hereinafter as Branover) PGPUB 2008/0276026, and further in view of Jahagirdar et al. (hereinafter as Jahagirdar) PGPUB 2020/0019221.
As per claim 17, Kumar, Chuang, and Branover teach the at least one computer readable storage medium of claim 13, wherein the method further comprises, in response to determining that the temperature of the first region exceeds a second thermal threshold [Kumar claim 1: (determine whether to update voltage/frequency based on a temperature (which means comparison to a temperature threshold (e.g. second threshold)], the second thermal threshold less than the thermal threshold [Chang 0016: (first threshold is an amount that would require switching regulators; second threshold is less than first threshold because it is a thermal point that allows continued use of the regulator at a modified voltage and frequency)].
Kumar, Chuang, and Branover do not explicitly teach reducing a number of active power gates of the first integrated voltage regulator. Kumar describes adjusting the frequency and voltage of a regulator, but does not describe the details of reducing number of gates to adjust voltage and frequency.
Jahagirdar teaches use of low dropout regulators to provide power to cores. Jahagirdar is therefore similar to Kumar, Chuang, and Branover. Jahagirdar further teaches reducing a number of active power gates of the first integrated voltage regulator [claim 12, 0027: (regulates operating voltage by modulating the number of active power gate transistors; reducing the number of power gates reduces the heat generation)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Jahagirdar’s teachings of multiple power gates in a regulator in Kumar, Chuang, and Branover. Jahagirdar teaches the details of the internal circuitry in Kumar, Chuang, and Branover as having multiple power gates. One of ordinary skill in the art would have been motivated to provide power gates in the regulator in Kumar, Chuang, and Branover and to reduce the number of power gates when the temperature has reached a second threshold (less than the threshold required for switching) because it allows for a regulator to be throttled to reduce heat generation before switching regulators. It provides an opportunity in Kumar, Chuang, and Branover for a regulator to adjust operation so that temperature of the core can be reduced, so that switching regulators and its overhead may not be necessary.

Allowable Subject Matter
Claims 1, 4-12 and 18-19 are allowed.

Response to Arguments
Applicant’s arguments, see page 6, filed 10/10/2022, with respect to the rejection(s) of claim(s) 1 under U.S.C. 103(a) have been fully considered and are persuasive.  Therefore, the rejection of claim 1 has been withdrawn.
Applicant’s arguments with respect to claim(s) 13 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhou et al. (PGPUB 2006/0227480) teaches programmable fuses for corresponding voltage regulators, where the fuses are shut off when current is overloading the circuit [FIG. 1]. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY CHAN whose telephone number is (571)270-5134. The examiner can normally be reached Monday - Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 5712724147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY CHAN/Primary Examiner, Art Unit 2186